UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 07-6437



In Re:   TIMOTHY DOWELL, SR.,

                                                         Petitioner.


                 On Petition for Writ of Mandamus.
                   (1:04-cr-00065; 1:06-cv-00628)


Submitted: May 31, 2007                       Decided:   June 8, 2007


Before WILKINSON, TRAXLER, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Timothy Dowell, Sr., Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Timothy     Dowell      petitions     this    court    for    a   writ   of

mandamus, alleging that the district court has unduly delayed

acting on his 28 U.S.C. § 2255 (2000) motion.                        Dowell’s § 2255

motion was filed with the district court on August 14, 2006, and on

the following day, the motion was assigned to a magistrate judge

for review.        No action has occurred since that time.                 We find that

mandamus relief is not warranted at this time because any delay

since   the    filing     of    the    §   2255    motion   is    not   unreasonable.

However,      we   deny   the    petition     for    writ    of     mandamus    without

prejudice to Dowell’s right to refile the petition if there is

continued delay.        We grant the motion for leave to proceed in forma

pauperis.      We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                     PETITION DENIED




                                           - 2 -